1

2

3

4

5

6

7

8

9

10                       U NITED S TATES D ISTRICT C OURT
                               D ISTRICT OF N EVADA
11

12
     Angel Garcia,
13                                        Case No. 3:17-cv-00291-RCJ-CBC
                 Petitioner,
14                                        ORDER GRANTING Unopposed
           v.                             Motion to Extend Time to File
15
                                          Reply
16   Warden Baker, et al.,
                                          (Second Request)
17               Respondents.
18

19

20

21

22

23

24

25

26
1                               P O IN T S A N D A U TH O R I T I E S

2          Petitioner Angel Garcia respectfully asks this Court to enter an Order
3    extending his deadline for filing a Reply in support of his § 2254 petition by 30 days
4    from December 9, 2019 until January 8, 2020.
5          This extension is necessary to allow counsel time to prepare and file Garcia’s
6    Reply. It is not made for the purposes of delay. This is Garcia’s second request to
7    extend his deadline.
8          Counsel has been working diligently on Garcia’s case, but is unable to
9    complete the Reply before the deadline. Counsel respectfully asks for an additional
10   30 days to complete the reply, which takes into consideration her travel over the
11   holidays.
12         Counsel’s original extension request took into consideration her considerable
13   travel in October, but miscalculated the amount of time counsel would have to
14   devote to a case that had a state court evidentiary hearing planned for November
15   21, 2019. Unexpected developments that resulted in taking the hearing off the
16   calendar took the majority of counsel’s time in November. Additionally, counsel was
17   out of town November 27-30, 2019 for Thanksgiving.
18         Counsel made every effort to complete Garcia’s reply this past week, but was
19   unable to complete. Counsel is out of town December 9-10 on another case, and from
20   December 21-26 for Christmas. Counsel will prioritize the completion of this Reply
21   and doesn’t anticipate seeking another extension, absent unforeseen circumstances.
22         On December 8-9, 2019, counsel exchanged e-mails with Deputy Attorney
23   General Jessica Perlick regarding this extension request. She has no objection.
24         For the reasons stated above, Garcia respectfully asks this Court to grant the
25   requested extension until January 8, 2019.
26




                                                   2
1    Dated December 9, 2019.
2                                  Respectfully submitted,
3
                                   Rene L. Valladares
4                                  Federal Public Defender

5                                  /s/Amelia L. Bizzaro
6                                  Amelia L. Bizzaro
                                   Assistant Federal Public Defender
7

8

9
                                   IT IS SO ORDERED:
10

11

12                                 ______________________________
                                   United States District Judge
13

14                                 Dated: December 9, 2019.

15

16

17

18

19

20

21

22

23

24

25

26




                               3
